Order entered August 7, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00178-CR

                                  JEFFREY KING, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                             Trial Court Cause No. 10-13223

                                             ORDER
       The Court REINSTATES the appeal.

       On June 18, 2013, we denied appellant’s third motion to extend time to file his brief and

ordered the trial court to make findings regarding why the brief has not been filed. We have now

received appellant’s brief. Therefore, in the interest of expediting the appeal, we VACATE the

June 18, 2013 order to the extent it requires findings.

       We ORDER appellant’s brief filed as of the date of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE